Conviction for selling intoxicating liquor; punishment two years in the penitentiary.
Appellant filed a motion for severance, setting up that he and one Davis were indicted separately for an offense growing out of the same transaction. When the matter was presented to the court, it is made to appear that the district attorney then stated in open court to the judge that he would elect in the prosecution of appellant to rely upon the transaction of a sale of intoxicating liquor; and that upon the trial of Davis he would elect to stand upon a charge of possession. It is further made to appear that this was actually done. Appellant was tried for the offense of selling intoxicating liquor, *Page 211 
and when the case against Davis was tried the State stood upon the count charging possession. These two offenses being different, we do not believe the motion for severance should have prevailed. Practically the same matters are discussed and decided adversely to appellant's contention in Hill v. State, 95 Tex.Crim. Rep., and French v. State, 98 Tex. Crim. 578. The district attorney was an officer of the trial court. His election at the time the motion for severance was made and presented then announced to the court, was of a matter within the power of the court to control, and was tantamount to placing appellant before the court for trial upon the offense of selling intoxicating liquor; also of placing before the court Davis as charged with and upon trial for only the offense of possession of intoxicating liquor. We do not understand it to be the prerogative of one accused of crime who may have a witness whom he desires to use, who is charged with an offense against the law, to require the State to try said witness before the trial of the accused. The election of the district attorney, as above stated, left Davis in the attitude of being charged with a different offense from that for which appellant was about to be tried. Appellant had no right to require that Davis be tried first under these facts.
The evidence seems ample to support the judgment, and no error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.